     Case: 4:17-cv-02409-BYP Doc #: 50 Filed: 04/03/19 1 of 23. PageID #: 449



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

CECIL KOGER,                                  )
                                              )   Case No. 4:17-CV-02409
       Plaintiff,                             )
                                              )   Judge Benita Y. Pearson
              v.                              )
                                              )
DIRECTOR GARY MOHR, et al.,                   )
                                              )
       Defendants.                            )


                    PLAINTIFF’S OPPOSITION TO
            DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       Plaintiff, Cecil Koger, files this Opposition to Defendants’ Motion for

Summary Judgment (ECF No. 45)(Hereinafter, “Defts.’ MSJ”). A memorandum of

law is attached.

                                                  Respectfully submitted,

                                                  /s/ John Wrench
                                                  Certified Legal Intern ∗
                                                  /s/Andrew C. Geronimo
                                                  Andrew C. Geronimo (#0086630)
                                                  Supervising Attorney
                                                  MILTON A. KRAMER LAW CLINIC CENTER
                                                  CASE WESTERN RESERVE UNIVERSITY
                                                  SCHOOL OF LAW
                                                  11075 East Boulevard
                                                  Cleveland, Ohio 44106
                                                  Telephone: 216.368.2766
                                                  Facsimile: 216.368.5137
                                                  Email: andrew.geronimo@case.edu
                                                  Attorneys for Plaintiff

∗
 Plaintiff filed a Motion for Leave to Appear on April 3, 2019. (ECF No. 49). Counsel also
wishes to thank Zora Raglow-Defranco, a first-year law student at Case Western Reserve
University School of Law, for her contributions to this brief.
     Case: 4:17-cv-02409-BYP Doc #: 50 Filed: 04/03/19 2 of 23. PageID #: 450



                          MEMORANDUM IN SUPPORT

I.    Introduction

      The Ohio Department of Rehabilitation and Corrections (“ODRC”), and

Defendants Mohr, Davis, Bobby, Marquis, Ishee, Bracy, Kostenko, and Bowen

refuse to recognize and accommodate the peaceful religious practices of

Rastafarianism. In so doing, they are violating The Religious Land Use and

Institutionalized Persons Act, 42 U.S.C. § 2000cc-2, et seq., and the First and

Fourteenth Amendments to the United States Constitution. ODRC has faith-

specific policies memorializing the central tenets of various faiths—Protestant,

Jewish, Muslim, Roman Catholic-Orthodox, Jehovah Witness, Buddhist, Native

American, Wiccan, and Asatru—but no such guidance on Rastafarianism. Mr.

Koger has continually tried to educate ODRC about his religious beliefs, and has

repeatedly offered to submit to additional security measures in order to comply with

the tenets of his religion. Instead, ODRC and Defendants ordered the force-cut of

Mr. Koger’s hair in desecration of his religious vows on his religion’s holiest day.

      ODRC’s administrative regulations, before and after revisions (See Defts.’

MSJ, at Exhibit C), unlawfully violate Mr. Koger’s rights. Defendants’ policies and

actions demonstrate why this Court should intervene and require ODRC to meet

their statutory and constitutional obligations to Mr. Koger and the other

Rastafarian inmates in ODRC institutions. Defendants have not met their burden

to show that there are no factual issues for trial and they are entitled to judgment

as a matter of law. Their only support for their contention that their policies are

necessary to violate Mr. Koger’s religious beliefs are two conclusory affidavits, and
                                           1
      Case: 4:17-cv-02409-BYP Doc #: 50 Filed: 04/03/19 3 of 23. PageID #: 451



evidence cited in an unpublished Sixth Circuit case from 1997, examining evidence

submitted to a trial court in 1996, over twenty years ago. 1

       Mr. Koger has established that his sincerely held religious beliefs that

require him to fast, commune with other believers, and grow his hair naturally, and

that ODRC’s policies substantially burden those practices. Defendants have failed

to meet their burden to prove that that ODRC’s current policy requiring dreadlocks

to be less than one-half-inch in diameter is the least restrictive means of achieving a

compelling interest. Moreover, Defendants cut Mr. Koger’s hair on his religion’s

holiest day with full knowledge that Mr. Koger’s religious beliefs mandated that

cutting his hair would “sever[] … [his] connection with the most high,” and “to cut a

Rastafarian’s locks is a desecration.” Koger Aff. at ¶ 28.

II.    Law and Argument

          a.     Summary Judgment Standard

       Summary judgment is appropriate when there is “no genuine issue as to any

material fact and . . . the moving party is entitled to a judgment as matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R. Civ. P. 56(c)).

Defendants, as the moving parties, bear the burden of demonstrating the absence of

any genuine issues of material fact. Celotex, 477 U.S. at 323. A fact is “material” if

its resolution “will affect the outcome of the lawsuit.” Anderson v. Liberty Lobby,

477 U.S. 242, 248 (1986). “The evidence, all facts, and any inferences that may




1Any evidence presented to the various trial courts in Williams v. Wilkinson, Case No. 96-
3715 (6th Cir. 1997), even if recent enough to be reliable, is outside the scope of
Fed.R.Civ.P. 56(c).
                                             2
    Case: 4:17-cv-02409-BYP Doc #: 50 Filed: 04/03/19 4 of 23. PageID #: 452



permissibly be drawn from the facts must be viewed in the light most favorable to

the nonmoving party.” citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986). Summary judgment should not be granted unless a party who

bears the burden of proof at trial fails to establish “the existence of an element

essential to that party’s case.” Tolton v. Am. Biodyne, Inc., 48 F.3d 937, 941 (6th

Cir. 1995). Defendants cannot rely upon conclusory and speculative affidavits to

support their motion for summary judgment. Civil Rule 56(c)(4) requires affidavits

filed to support or oppose a motion to “set out facts that would be admissible in

evidence.” Fed. R. Civ. P. 56(c)(4). Documents that fail to do so may be disregarded

on summary judgment. See id. 56(e). Id. 56(c)(4); also Federal Practice and

Procedure, Civil 2d § 2738 (1983)(Courts have the discretion to strike conclusory

and speculative affidavits). Defendants have not met this burden on any of Mr.

Koger’s claims, and their motion should be denied.

          b.    ODRC’s policies violate RLUIPA

       “Congress enacted RLUIPA . . . in order to provide very broad protection for

religious liberty.” Holt v. Hobbes, 135 S.Ct. 853 (2015). To that end, RLUIPA

“prohibits state and local governments from placing a ‘substantial burden’ on the

‘religious exercise’ of any inmate unless they establish that the burden furthers a

‘compelling government interest’ and does so in the ‘least restrictive’ way.” 42

U.S.C. § 1000cc-1; See also Haight v. Thompson, 763 F.3d 554, 558 (6th Cir. 2014).

      RLUIPA requires the following burden-shifting analysis: First, an inmate

must demonstrate that a “prison policy substantially burdens a religious practice.”

42 U.S.C. § 2000cc-2(b) (“If a plaintiff produces prima facie evidence to support a
                                           3
    Case: 4:17-cv-02409-BYP Doc #: 50 Filed: 04/03/19 5 of 23. PageID #: 453



claim alleging a violation of [the First Amendment or RLUIPA], the government

shall bear the burden of persuasion on any element of the claim …”); see also

Haight, 763 F.3d at 560. Once an inmate demonstrates that the government is

burdening his religious exercise, the government bears the burden to justify its

policy is the least restrictive means of achieving a compelling interest. 42 U.S.C. §

2000cc-2. See also Haight at 560 (“The prison policy survives only if it serves a

compelling governmental interest in the least restrictive way.”).

      Mr. Koger has established that wearing dreadlocks is the result of his

sincerely held religious belief. More importantly, Defendants have failed to

establish that the Policy furthers a compelling government interest in the least

restrictive way.

             1.     Mr. Koger is a Rastafarian.

      Defendants’ Motion relies on their (false) factual assertion that Mr. Koger is

Muslim—when viewing the evidence Defendants submit in full context, it is hard to

imagine how ODRC can make this assertion in good faith. Cecil Koger is a

Rastafarian and has been a Rastafarian continuously for the past 21 years. Mr.

Koger has submitted a Request for Religious Accommodation form at every ODRC

facility he’s ever been incarcerated in. Defendants attempt to support their claim

with a form Mr. Koger submitted to ODRC identifying himself as Muslim in order to

fast during Ramadan. Defts.’ MSJ at 2. However, Defendants fail to mention that

Mr. Koger has explained to ODRC the reason he fills out this form is because ODRC

will not allow him to fast as a Rastafarian. Id. at ¶ 14. In 2016, Mr. Koger

submitted a Request for Religious Accommodation to ODRC, which stated in part,
                                           4
     Case: 4:17-cv-02409-BYP Doc #: 50 Filed: 04/03/19 6 of 23. PageID #: 454



        …[w]hy does a Rasta like myself not able to observe or fast, I have to
        fast with the Muslims during Ramadan and observe in church on
        Sundays with the Christians. If I need assistance from T.C.I. as to my
        fasting and observance I have to get it with other religious observances
        not Rastafari. This is clearly discriminatory …

Koger Aff. at ¶ 15.

        Even if Defendants had a legitimate reason to doubt the sincerity of Mr.

Koger’s religious beliefs, the Sixth Circuit has held that—absent a developed

record—summary judgment is inappropriate where the sincerity of an inmate’s

religious beliefs is challenged in a RLUIPA claim. In Haight, a group of Native

American inmates brought claims under RLUIPA after prison officials denied the

inmates access to traditional food used in an annual religious event. Overturning

the district court’s order granting summary judgment for the prison, the Sixth

Circuit noted that,

        To the extent the prison officials think that the three inmates are faking
        it when it comes to their Native American religious beliefs or making it
        up when it comes to their belief that these foods items are imperative
        for a powwow, they should feel free to challenge that sincerity. With a
        properly developed record (including testimony from the inmates,
        reference to religious texts, etc), they may ask the courts to filter out
        insincere requests. But we have no such record here . . .

763 F.3d 554 at 566-67. 2 Although Defendants doubt the sincerity of Mr. Koger’s

religious beliefs, Defendants did not seek to depose Mr. Koger to test those beliefs.


2See also E.E.O.C. v. Union Independiente de la Autoridad de Acueductos y Alcantarillados de Puerto
Rico, 279 F.3d 49, 56 (1st Cir. 2002) (“Credibility issues such as the sincerity of [a] religious belief
are quintessential fact questions . . . they ordinarily should be reserved for the factfinder at trial,
not for the court at summary judgment.”) (citation omitted); see also Patrick v. LeFevre, 745 F.2d
153 (2d Cir. 1984) (holding that “subjective issues of sincerity of belief and the perceived nature
of that belief must be confronted squarely . . . these factual issues cannot be resolved without
the benefit of observing [the inmate’s] demeanor during direct and cross-examination to

                                                   5
     Case: 4:17-cv-02409-BYP Doc #: 50 Filed: 04/03/19 7 of 23. PageID #: 455



ODRC has extensive knowledge of Mr. Koger’s multiple requests for religious

accommodation, filed over a number of years for access to Rastafarian religious

texts, dietary accommodations, and exemptions from the grooming policies. Mr.

Koger is confined in an ODRC facility, and has multiple interactions every day with

ODRC staff where he demonstrates or asserts his Rastafarianism. Koger Aff. at ¶¶

5, 15, 18.

        ODRC’s callous assertion that Mr. Koger is a Muslim underscores the central

issue in this lawsuit: ODRC makes numerous accommodations for other religions,

but refuses to acknowledge Mr. Koger’s religion. And in trying to justify their

conduct, Defendants submitted a partial accommodation form, omitting the portion

where Mr. Koger explains that he submits the form as a Muslim because ODRC will

not allow him to fast as a Rastafarian. There is no genuine issue of material fact—

Cecil Koger is a Rastafarian.

                2.      ODRC’s policies do not recognize Rastafarians.

        Mr. Koger is a Nyabinghi Rastafarian. Koger Aff. at 4. He has taken a solemn

oath, known as a Nazarite Vow, to adhere strictly to the tenets of his religion. Mr.

Koger observes Rastafarian holy days, and his religion requires him to gather with

other Rastafarians for grounding and communion ceremonies on those days. Mr.



facilitate a credibility evaluation.”); see also Moussazadeh v. Texas Dept. of Criminal Justice, 703
F.3d 781 (5th Cir. 2012) (“[t]he determination of a substantial burden in general is fact specific and
requires a case-by-case analysis . . . [t]his is doubly true regarding sincerity.”); see also Koger v.
Bryan, 523 F.3d 789, 797 (7th Cir. 2008)2 (overturning grant of summary judgment on RLUIPA
claim where evidence did not support claim that inmate’s religious beliefs were sincere); see Murphy
v. Missouri Dept. of Corrections, 372 F.3d 979, 983 (8th Cir. 2004) (noting that the sincerity of a
religious belief is a “factual determination” that cannot be quickly dismissed “on summary judgment
by concluding that those beliefs are not genuine.”).

                                                   6
    Case: 4:17-cv-02409-BYP Doc #: 50 Filed: 04/03/19 8 of 23. PageID #: 456



Koger’s religious beliefs require him to adhere to a strict ital diet of organic

unprocessed foods and fast one-hundred-eighty days per year. Mr. Koger’s

Rastafarianism teaches him that his hair is his strength and personal identity, and

requires him to grow his hair naturally, without manipulating it or cutting it. Id.

ODRC’s policies prohibit him from growing his hair naturally, and do not permit

him to fast according to his beliefs. Being forced to choose between violating

religious beliefs and facing discipline in the prison context is a substantial burden.

Holt, 135 S.Ct. at 862.

             3.     Defendants have not met their burden to demonstrate that there is
                    a compelling interest in substantially burdening Mr. Koger’s
                    religious beliefs.

      ODRC claims it has “a security interest in the searchability of an inmate’s

hair,” and “maintaining safety and security.” Defts.’ MSJ at 8, 18. RLUIPA requires

a “rigorous standard” to evaluate a compelling interest, and “does not permit []

unquestioning deference” to a prison’s purported interest. Holt at 864. Moreover,

RLUIPA “does not permit … unquestioning deference” to penological interests, and

“[m]akes clear that it is the obligation of the courts to consider whether exceptions

are required under the test set forth by Congress.” Id., citing Gonzales v. O Centro

Espírita Beneficente Uniõ do Vegetal, 546 U.S. 418, 434. That test “requires [a

prison] not merely to explain why it denied the exemption, but to prove that

denying the exemption is the least restrictive means of furthering a compelling

governmental interest.” Id. In other words, ODRC may not rely upon “broadly

formulated” interests to satisfy RLUIPA, but must conduct a “more focused inquiry”

which “requires the Government to demonstrate that the compelling interest test is
                                            7
    Case: 4:17-cv-02409-BYP Doc #: 50 Filed: 04/03/19 9 of 23. PageID #: 457



satisfied through application of the challenged law to … the particular claimant

whose sincere exercise of religion is being substantially burdened.” See id. at 863,

citing Burnwell v. Hobby Lobby Stores, Inc., 573 U.S. 682, 726 (2014). ODRC must

not only prove why it bans dreadlocks of a certain size generally, but why it is

banning Mr. Koger’s dreadlocks specifically.

      Defendants’ evidentiary support for their Motion for Summary Judgment—

the Affidavit of Brian Wittrup, ODRC’s Chief of the Bureau of Classification and

Reception—is not sufficient to meet this burden. Mr. Wittrup’s testimony regarding

the purported unsearchability of dreadlocks generally and the danger that Mr.

Koger’s dreadlocks pose specifically does not rise above mere speculation Mr.

Wittrup readily admits that “what constitutes searchable hair is a highly

discretionary matter of judgment.” Wittrup Aff. at ¶ 5. Mr. Wittrup says that ODRC

considered “various objective criteria” to determine that dreadlocks over one-half-

inch thick “would be considered unsearchable.” Id. at ¶¶ 6-9. Though Mr. Wittrup’s

job duties include “oversight of ODRC’s classification policies and consultation

regarding policies implicating ODRC’s institutional safety and security concerns,”

he was unable to present any specific evidence of any individual who ever concealed

any dangerous contraband in their hair. Id.

      Mr. Wittrup’s affidavit does not state any specific reason why ODRC is

concerned that his hair presents a security risk. Mr. Koger is has a Level 2 security

classification—the second-lowest of ODRC’s five levels of security risks. Koger Aff.

at 33. ODRC admits that its staff has never found contraband in Mr. Koger’s hair:



                                          8
    Case: 4:17-cv-02409-BYP Doc #: 50 Filed: 04/03/19 10 of 23. PageID #: 458




ODRC’s Responses to Plaintiff’s Requests for Admission at 4 (Exhibit C).




ODRC’s Responses to Plaintiff’s Discovery Requests at 10-11 (Exhibit B). Mr. Koger

sought discovery on all instances of inmates hiding contraband in their hair over

the past five years, and ODRC could not specifically identify any:




Id. at 15. There is no evidence that ODRC staff has been unable to effectively search

dreadlocks. Defendants claim that they cannot “prove a negative” regarding the

propensity for ODRC inmates to hide dangerous items in their dreadlocks (See


                                          9
    Case: 4:17-cv-02409-BYP Doc #: 50 Filed: 04/03/19 11 of 23. PageID #: 459



Defts.’ MSJ at FN8), this argument is disingenuous for several reasons. Yet, Mr.

Koger has had dreadlocks for many years in ODRC facilities. Multiple other

inmates at various ODRC have dreadlocks currently, or have worn them in the

past, and ODRC still cannot point to a single instance of an inmate hiding

dangerous contraband in dreadlocked hair, or why dreadlocks are actually

unsearchable rather than “considered unsearchable.” See Wittrup Aff. at ¶9.

             4.     ODRC has not met its burden to demonstrate that a one-half-inch
                    limit on dreadlocks is the least restrictive means of a secure prison.

      Even if ODRC could prove dreadlocks are a security risk, the ARs are not

sufficiently tailored to meet the alleged security threat. “Courts must hold prisons

to their statutory burden [under RLUIPA], and they must not assume a plausible,

less restrictive alternative would be ineffective.” Holt at 866, citing United States v.

Playboy Entertainment Group, Inc., 529 U.S. 803, 824 (2000). ODRC fails to justify

its policies in light of the “exceptionally demanding” tailoring required under

RLUIPA. See Holt, 135 S.Ct. 853, quoting Burnwell v. Hobby Lobby Stores, Inc., 573

U.S. 682, 728 (2014). ODRC is required to “sho[w] that it lacks other means of

achieving its desired goal without imposing a substantial burden on the exercise of

religion by the objecting part[y].” Id.

      Defendants cannot identify any specific evidence to support the premise that

ODRC’s one-half-inch limit on dreadlock circumference is the least restrictive way

of achieving its goal of a safer institution. ODRC’s supporting affidavit states:

      If the inmate’s dreadlocks exceed the 1/2 inch thickness limitation, the hair
      would be considered unsearchable. When hair exceeds 1/2 inch thickness,
      small objects such as paperclips, handcuff picks (metal and plastic), razor
      blades, handcuff keys, non-metal thin piercing weapons, are difficult or
                                           10
    Case: 4:17-cv-02409-BYP Doc #: 50 Filed: 04/03/19 12 of 23. PageID #: 460



      nearly impossible to detect with metal detectors and are unlikely to fall out
      during a search. Discovery of such objects through the manual search of hair
      also risks injury to the corrections officer conducting the search.

Wittrup Aff. at ¶9. Without specific facts to support these assertions, ODRC’s claims

are too conclusory and speculative to meet the rigorous standard set forth by

RLUIPA.

      Defendants do not offer any testimony that there is no other less-restrictive

way to search Mr. Koger’s dreadlocks. There is no assertion that metal detectors are

the only way to effectively search an inmate’s hair, or that there is no other

technology that would allow the prison to search without cutting Mr. Koger’s hair.

Moreover, ODRC rarely searches Mr. Koger’s hair, and Mr. Koger has often

demanded a search of his hair rather than being subjected to the indignities of a

force-cut in violation of his religious beliefs. Koger Aff. at A-5 (“no one has accused

me of having anything in [my hair], no one has asked to search it!”). Mr. Wittrup

also states, “[m]anual searches of inmate hair increase the tension between inmates

and corrections officials because it places a corrections official in very close

proximity to the inmate … [and] increases the ability of an inmate to harm the

official conducting the search.” Id. at ¶ 13. There is no evidence why that “tension”

could not be alleviated with additional staff or other security measures during the

searching process.

      ODRC has searched Mr. Koger’s dreadlocks numerous times, and Mr. Koger

welcomes any method ODRC wishes to use short of cutting or fully combing his

hair: metal detector, manual searching while restrained or with additional



                                            11
    Case: 4:17-cv-02409-BYP Doc #: 50 Filed: 04/03/19 13 of 23. PageID #: 461



protective equipment, or with newer technologies in use at jails, courthouses,

airports, and arenas all over the country. 3

          c.      Defendants’ action violate the First and Fourteenth Amendments of
                  the United States Constitution.

       A plaintiff is entitled to relief under 42 U.S.C. § 1983 after establishing that: “(1)

he was deprived of a right secured by the Constitution or the laws of the United States;

and (2) the deprivation was caused by a person acting under color of state law.” Smith v.

Mohr, No. 12-3241, 2012 WL 10235347, at *1 (6th Cir. 2012). As a preliminary issue,

Defendants argue that plaintiffs may only establish liability under § 1983 if a defendant

is “personally responsible for the unconstitutional actions which injured him.” Defts.’

MSJ, at 13 (citing Heyerman v. Cnty. Of Calhoun, 680 F.3d 642, 647 (6th Cir. 2012)).

Similarly, Defendants note that plaintiffs must allege a constitutional violation “against

each defendant individually.” Defts.’ MSJ at 14 (citing Reilly v. Vadlamudi, No. 11-1252,

680 F.3d 617, 624-25 (6th Cir. 2012)). This line of cases simply has no bearing on Mr.

Koger’s claims. In Heyerman, the Sixth Circuit held that a prosecutor sued in her official

capacity was not liable in light of the fact that she was not connected—in any way—to

the underlying constitutional violation. Heyerman, 680 F.3d at 647. Reilly is similarly

inapplicable to this case. There, the Sixth Circuit rejected plaintiff’s attempt to ascribe

the “collective acts of defendants” to individual healthcare providers, none of which

had knowledge of the alleged constitutional violation. Reilly, 680 F.3d at 626-27. Here,



3 While not necessary in this case, RLUIPA “may require a government to incur expenses in
its own operations to avoid imposing a substantial burden on religious exercise.” 42 U.S.C. §
2000cc–3(c). See Hobby Lobby, 134 S.Ct., at 2761–2762, 2781–2782.
                                              12
    Case: 4:17-cv-02409-BYP Doc #: 50 Filed: 04/03/19 14 of 23. PageID #: 462



Mr. Koger’s § 1983 claims are directed at the individuals who developed and executed

the policies that have led to these constitutional violations, and who denied Mr. Koger’s

valid accommodation requests.

       Defendants have failed to draw a rational connection between the cutting of Mr.

Koger’s dreadlocks and a legitimate penological interest, thereby violating his free

exercise rights. Furthermore, Defendants have violated Mr. Koger’s equal protection

rights in light of the disparate and arbitrary application of the AR to similarly situated

inmates. Defendants have failed to show an absence of genuine issues of material fact

relating to both claims, and this Court should thus deny Defendants’ motion for

summary judgment.

   1. Defendants Violated—and Continue to Violate—Mr. Koger’s First
      Amendment rights.

       The First Amendment guarantees “that our laws be applied in a manner that is

neutral toward religion.” Masterpiece Cakeshop, Ltd., v. Colorado Civil Rights Comm’n., 138

S.Ct. 1719, 1732 (2018). “[A] prison inmate retains those First Amendment rights that are

not inconsistent with his status as a prisoner or with the legitimate penological

objectives of the corrections system.” Pell v. Procunier, 417 U.S. 817, 822 (1974). The Sixth

Circuit has held that “[s]everal factors” are relevant in determining the reasonableness

of a restriction:

       (1) [W]hether there is a valid rational connection between the restriction and the
           government interest used to justify it;
       (2) whether there are alternative means of exercising the right that remains open
           to prison inmates”;



                                             13
    Case: 4:17-cv-02409-BYP Doc #: 50 Filed: 04/03/19 15 of 23. PageID #: 463



       (3) the impact [that] accommodation of the asserted constitutional right will have
           on guards and other inmates, and on the allocation of prison resources
           generally; and
       (4) whether there is an absence of ready alternatives to the restriction.

Turner v. Safley, 482 U.S. 78, 89 (1987). Each case requires courts to make “specific factual

findings” relating to each Turner factor. Munir v. Scott, 907 F.2d 151 (6th Cir. 1990). If the

first factor is not present, the regulation is unconstitutional, and the other factors do not

matter. Spies v. Voinovich, 173 F.3d 398, 403 (6th Cir. 1999); Muhammad v. Pitcher, 35 F.3d

1081, 1084 (6th Cir. 1994). The first Turner factor is multifold’ and requires that the

governmental objective underlying the regulations at issue is [1] legitimate and [2]

neutral, and that [3] the regulations are rationally related to that objective.” Hanrahan v.

Mohr, 905 F.3d 947, 954-55 (6th Cir. 2018) (quoting Thornburgh v. Abbott, 490 U.S. 401,

414 (1989)) (quotation marks omitted). Here, neither Defendants’ pre-Glenn ban on

dreadlocks nor its current policy prohibiting dreadlocks thicker than 1/2 inch are

rationally related to security. First, there is no evidence in the record indicating that

dreadlocks are a prima facie security risk. Instead, Defendants invite this Court to take

their vague statements about security and hygiene as sufficient evidence. Second, the

record indicates that security is simply not the primary goal of the ARs. Mr. Koger

stated that he has no objection to his hair being searched with metal detectors, physical

manipulation, or any other means, as alternatives to his dreadlocks being cut.

       In lieu of factual evidence to support a legitimate claim to security or hygiene

interests, Defendants attempt to bootstrap statistics from a twenty-two-year-old case

involving a different prison. Defts.’ MSJ, at 16. In Williams v. Wilkinson, Case No. 96-


                                             14
    Case: 4:17-cv-02409-BYP Doc #: 50 Filed: 04/03/19 16 of 23. PageID #: 464



3715, 1997 WL 809971 (6th Cir. 1997), the Sixth Circuit upheld Lima Correctional

Facility’s dreadlock ban in light of persuasive evidence that the facility had ongoing

issues involving contraband and gang-affiliation. Id. at 3. Not so here. There is no

evidence in the record indicating that either the pre-Glenn total ban or modified one-

half-inch rule have a relationship to security concerns or any other penological interest.

       Lastly, Defendants cite three pre-Glenn cases upholding the ODRC dreadlock ban

as evidence that the AR is rationally related to legitimate penological goals. Id. at 17-18.

It is telling that two of these cases were decided before Haight v. Thompson, 4 while the

third only mentions Haight for support in an unrelated analysis. 5 There, the Sixth

Circuit admonished prison officials for discussing security concerns at “a cloud-level

height of abstraction.” Haight, 763 F.3d at 562-63. Specifically, the court refused to

ascribe any weight to prison officials’ affidavits identifying sweat lodges as a security

concern “without elaboration, without explanation.” Id. at 563. In this case, Defendants

cannot remove a genuine issue of material fact merely by paying lip service to words

like “security” and “hygiene.”

       Regarding the second Turner factor, Defendants—again without evidence—

argue that Mr. Koger could alternatively exercise his beliefs by growing his dreadlocks

thinner than 1/2 inch. Defts.’ MSJ, at 12 (“there is no evidence that individual

dreadlocks grown naturally become woven without manipulation to exceed ½ inch in



4 See Curry v. Bobby, No. 4:09cv614, 2009 WL 5097210 (N.D. Ohio 2009); see also Johnson v.
Collins, No. 3:07 CV 211, 2007 WL 1306596 (N.D. Ohio 2007).
5 Lowe, 2015 WL 9303143, at *2 (citing Haight for the principle that RLUIPA does not provide a

monetary damage remedy against parties sued in their individual capacity).

                                             15
    Case: 4:17-cv-02409-BYP Doc #: 50 Filed: 04/03/19 17 of 23. PageID #: 465



thickness”). Mr. Koger‘s dreadlocks naturally grow thicker than 1/2 inch without

manipulation. Koger Aff. at ¶ 35. Because Mr. Koger’s religious beliefs require him to

wear dreadlocks, cutting his hair removes his only means to comply with that belief.

       Under the third Turner factor, allowing Mr. Koger to wear dreadlocks will not

increase risks and costs for prisons. Mr. Koger has stated that he is willing to comply

with searches in a variety of forms. Koger Aff. at ¶ 38. Mr. Koger’s First Amendment

challenge does not suggest that Defendants are prohibited from enforcing a truly

security-based grooming policy against individuals who hide contraband in their hair

or at increased security levels. Defendants have failed to produce any evidence that

they are unable to mitigate their speculative security risks in alternative, less-

burdensome ways.

       The fourth and final Turner factor addresses whether Defendants have

alternatives to the current restriction on Mr. Koger’s right to free exercise. Defendants

could still inspect and prohibit individuals from wearing their hair in a way that posed

particular security or hygiene concerns. Prohibiting particular hairstyles is unlawfully

over-inclusive, as inmates like Mr. Koger are immediately violating the AR because

their dreadlocks naturally grow thicker than 1/2 inch. Defendants have not presented

any reason why a neutral ban on hair that creates security or hygiene risks would be

more burdensome for prison officials to enforce. Defendants have ample alternatives to

enforce these legitimate concerns without using generalized hairstyles as a proxy.




                                             16
    Case: 4:17-cv-02409-BYP Doc #: 50 Filed: 04/03/19 18 of 23. PageID #: 466



   2. Defendants Applied—and Continue to Apply—their Policies in Ways that
      Violate Mr. Koger’s Equal Protection Rights.

       Defendants treat Rastafarians differently than adherents of other religions. Mr.

Koger has to identify as Muslim to fast during his holy days, because ODRC will not

allow him to fast as a Rastafarian. Defendants’ administer their grooming ARs in an

arbitrary fashion—punishing inmates like Mr. Koger for their religious beliefs—while

leaving many other similarly situated inmates with their dreadlocks. Defendants fail to

rebut this with evidence or provide a legitimate explanation. Thus, genuine issues of

material fact remain in dispute regarding Mr. Koger’s equal protection claim.

       A plaintiff establishes an equal protection claim by showing that: “(1) the

regulation is facially discriminatory; (2) the regulation is discriminatory in its

application or establishes disparate treatment; or (3) the regulation is administered

unequally by the defendants.” Johnson, 2007 WL 1306596, at *6 (citing Wellmaker v.

Dahill, 836 F.Supp. 1375, 1385 (N.D. Ohio 1993)). In addition to facially targeting

dreadlocks as a proxy for security concerns, Defendants’ policy is applied arbitrarily

and in a discriminatory manner.

       A troubling indication of discrimination is the Defendants’ attempt to cast Mr.

Koger as a Muslim, in spite of his sincere and long-standing commitment to

Rastafarianism. Specifically, Defendants used their own religious accommodation

procedure as a vehicle to cast doubt on Mr. Koger’s beliefs. For many years, Mr. Koger

has requested to take part in as many fasting accommodations as possible. Koger Aff. at

¶¶ 5, 13, 15. ODRC does not acknowledge Rastafarianism or provide specific


                                             17
    Case: 4:17-cv-02409-BYP Doc #: 50 Filed: 04/03/19 19 of 23. PageID #: 467



accommodations for his dietary needs. ODRC does, however, provide dietary and

fasting accommodations for a plethora of other faiths. Mr. Koger has traditionally

sought fasting opportunities under one or more of these other accommodations simply

because they are his best alternative to live according to his faith. Koger Aff. at ¶¶ 10,

14. One of these accommodations was a request to take part in Ramadan, the Muslim

holiday in which believers fast from dawn until sunset. Id. at ¶ 13. Although Mr. Koger

applied for this accommodation as a means to practice in accordance with his

Rastafarian faith, Defendants have used it to claim that Mr. Koger’s Rastafarianism is

insincere. Defendants disingenuously argue that they cannot discriminate against Mr.

Koger’s religious beliefs because he is not a Rastafarian. In light of evidence to the

contrary, Defendants have failed to establish the absence of genuine issues of material

fact and the Court should deny the motion for summary judgment.

    3. Defendants Are Not Entitled to Qualified Immunity. 6

       Under the qualified immunity doctrine, “government officials performing

discretionary functions generally are shielded from liability for civil damages insofar as

their conduct does not violate clearly established statutory or constitutional rights of

which a reasonable person would have known.” Maben v. Thelen, 887 F.3d 252, 269 (6th

Cir. 2018) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). Courts ask two

questions to determine whether a party is entitled to qualified immunity: “First, taken



6For the reasons set forth in Plaintiff’s Motion for Extension of Time and Request for Status
Conference Regarding Mediation, filed Jan. 29, 2019 (ECF No. 44), Plaintiff requests an
appropriate order to obtain discovery to present facts essential to fully oppose Defendants’
qualified immunity analysis.

                                               18
    Case: 4:17-cv-02409-BYP Doc #: 50 Filed: 04/03/19 20 of 23. PageID #: 468



in the light most favorable to the party asserting the injury, do the facts alleged show

that the officer’s conduct violated a constitutional right. Second, is the right clearly

established?” Maben, 887 F.3d at 269 (citation omitted). Lastly, qualified immunity does

not protect officials from declaratory or injunctive relief. Flagner v. Wilkinson, 241 F.3d

475, 483 (2001).

       Defendants violated Mr. Koger’s clearly established constitutional rights when

they forcibly cut his dreadlocks in 2016. The line of cases upholding dreadlock bans

either pre-existed or essentially ignored the Supreme Court’s guidance in Holt. There,

the Court noted that “[i]f petitioner contravenes that policy and grows his beard, he will

face serious disciplinary action. Because the grooming policy puts petitioner to this

choice, it substantially burdens his religious exercise.” Holt at 862. Defendants admit

that one of more ODRC representatives who cut Mr. Koger’s dreadlocks on November

2, 2016 “knew at the time that the Rastafarian religion forbids haircuts.” Ex. B at 4, RFA

No. 14.

       If not entirely clear to Defendants before Holt, Judge Gaughan in the Northern

District of Ohio recently clarified to them in Glenn that dreadlock bans are

unconstitutional absent a demonstration that unique circumstances apply:

       [I]f ‘so many’ prisons are able to manage the security concerns associated
       with accommodating religious requests, the defendant must be able to
       demonstrate why its prison is different. For similar reasons, the Court
       does not find persuasive the pre-Holt district court cases upholding
       dreadlock bans on which defendants rely.




                                             19
       Case: 4:17-cv-02409-BYP Doc #: 50 Filed: 04/03/19 21 of 23. PageID #: 469



Glenn, 2018 WL 2197884, slip op., at note 4. Defendants’ claim to qualified immunity

rests solely on the line of cases rejected in Glenn. See Def.’s Motion, at *18-19.

Defendants are not entitled to qualified immunity from Mr. Koger’s § 1983 claims and

this Court should deny Defendants’ motion for summary judgment.

III.     Conclusion

         Mr. Koger has demonstrated that he has sincerely held religious beliefs as a

Rastafarian, and Defendants refuse to recognize and reasonably accommodate his

ordinary and peaceful religious practices. Per Mr. Koger’s religious tenets, he will

continue to grow his hair naturally, and continue to seek out opportunities to fast in

observance of his religion. Without an order from this Court, ODRC will continue to

desecrate Mr. Koger’s body with force-cuts, and deny him the dignity of recognizing his

reasonable requests to practice his religion in peace.


                                                   Respectfully submitted,

                                                   /s/ John Wrench
                                                   John Wrench
                                                   Certified Legal Intern

                                                   /s/Andrew C. Geronimo
                                                   Andrew C. Geronimo (#0086630)
                                                   Supervising Attorney
                                                   MILTON A. KRAMER LAW CLINIC CENTER
                                                   CASE WESTERN RESERVE UNIVERSITY
                                                   SCHOOL OF LAW
                                                   11075 East Boulevard
                                                   Cleveland, Ohio 44106
                                                   Telephone: 216.368.2766
                                                   Facsimile: 216.368.5137
                                                   Email: andrew.geronimo@case.edu
                                                   Attorneys for Plaintiff


                                              20
    Case: 4:17-cv-02409-BYP Doc #: 50 Filed: 04/03/19 22 of 23. PageID #: 470




           CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(F)

      I certify that this memorandum in opposition to Defendants’ Motion for

Summary Judgment is 20 pages, and complies with the page limits and other

requirements set forth in Local Rule 7.1(F) regarding Length of Memoranda. This is a

standard track case.

                                        /s/ Andrew C. Geronimo
                                        One of the Attorneys for Plaintiff Cecil Koger




                                           1
    Case: 4:17-cv-02409-BYP Doc #: 50 Filed: 04/03/19 23 of 23. PageID #: 471



                              CERTIFICATE OF SERVICE

       On this 3rd day of April, 2019 I filed the foregoing electronically. The Court’s

electronic filing system will send notice of this filing to all parties indicated on the

electronic filing receipt. Parties may access this filing through the Court’s system.

                                          /s/ Andrew C. Geronimo
                                          One of the Attorneys for Plaintiff Cecil Koger




                                             2
